Citation Nr: 1550388	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-39 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to February 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office, which granted service connection for PTSD as 30 percent disabling and awarded increased ratings of 20 percent each for the Veteran's right and left lower extremity peripheral neuropathy.

The Board previously remanded these matters for development in May 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  For the period prior to February 7, 2014, the Veteran's peripheral neuropathy    of the right and left lower extremities has more closely approximated moderate incomplete paralysis of the sural and peroneal nerves.

3.  For the period from February 7, 2014, the Veteran's peripheral neuropathy of the right and left lower extremities has more closely approximated moderately severe incomplete paralysis of the sciatic nerve.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  For the period prior to February 7, 2014, the criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.120, 4.123, 4.124a, Diagnostic Code 8521 (2015).

3.  For the period prior to February 7, 2014, the criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8521 (2015).

4.  From February 7, 2014, the criteria for an evaluation of 40 percent for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2015).

5.  From February 7, 2014, the criteria for an evaluation of 40 percent for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.  

The Board notes that the actions requested in the May 2015 remand have been undertaken.  A VA PTSD examination was conducted in September 2015, and updated VA treatment records were obtained.  Additionally, by letter dated June 2015 the Agency of Original Jurisdiction asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his PTSD and peripheral neuropathy since July 2011, and to provide a release for each provider.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for 
separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


	A.  PTSD

The Veteran's PTSD is currently rated as 30 percent disabling under the criteria     of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with  reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of   the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates    that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A 
GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  
After review of the evidence of record, the Board finds that a higher evaluation for PTSD is not warranted.

During the entire period on appeal, the medical evidence of record reflects that the Veteran's PTSD was manifested by symptoms that included loss of interest in activities, detachment, isolation, poor sleep, intrusive memories, re-experiencing; numbing, avoidance, hyperarousal, irritability, anger, depression, and occasional nightmares.  On examination, VA clinicians generally noted that the Veteran had good eye contact, was well dressed, was cooperative, and had logical thoughts and ideas.  His mood was occasionally noted to be euthymic but his insight, judgment, and memory were routinely noted to be good.  There was no evidence of auditory  or visual hallucinations and the Veteran denied suicidal and homicidal ideation, although he did occasionally express fear of what his anger would lead him to at his workplace.  The Veteran described having a good marriage throughout the appeal and VA clinicians often noted that his wife accompanied him to his treatment.  From 2007 to 2011 the Veteran was assigned GAF scores as low as 51, although    he was typically assigned scores between 55-65. 

A September 2008 examiner found the Veteran displayed mild PTSD symptoms and assigned a GAF score of 65.  During the examination, the Veteran described having a very good marriage and family relationships, including with his oldest granddaughter who lived with him.  The Veteran also reported having some friends with whom he socialized but noted a preference for being alone.  At the time of the examination the Veteran reported being employed at a factory for 24 years.  The examiner noted that the Veteran was clean and cooperative with a euthymic mood.  The Veteran was reported to have focused rational thoughts with a good memory, attention, and comprehension.  Ultimately, the examiner noted that the Veteran's symptoms were mild in nature and noted that the Veteran's PTSD had not interfered with his ability to work.  

The Veteran was afforded another VA examination in June 2011.  The examiner found the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods    of inability to perform occupational tasks, and assigned a GAF score of 55.  At that time, the Veteran reported problems sleeping, anxiety, and isolative behaviors.  However, he denied daily depression or panic attacks and reported having a good relationship with his wife.  Since the last examination the Veteran had retired from his position at the factory due to age or eligibility.  He reported having an "OK" mood and noted that he enjoyed fishing and reading.  On examination, the Veteran was shown to be clean, cooperative, and appropriate, and to have a normal memory with appropriate affect.  The examiner concluded that the Veteran's "symptoms [had] not worsened to a significant degree to warrant a higher rating."

Pursuant to the May 2015 remand, the Veteran was afforded another examination  in September 2015.  At the time of that examination the Veteran's symptoms were noted to have improved.  In fact, the examiner noted that the Veteran "had the resiliency and strength to recover from [the] traumatic experience [that caused his PTSD...having] benefited significantly from his mental health treatment."  At that time the Veteran noted being married for "43 wonderful years," and noted having a good relationship with his daughter.  He also reported that he helped to care for his older brother, participated in an informal PTSD group, worked with the Military Order of the Purple Heart, and saw friends on weekends.  The Veteran indicated that he did not feel depressed, and stated "I feel good, I always look for the good..."  Ultimately, the examiner stated that the Veteran's symptoms "do not appear to significantly impact his occupational or social functioning on a day-to-day basis[,]" and were only productive of occupational and social impairment that decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.

The Board finds that the Veteran's PTSD most closely approximates the currently assigned 30 percent rating for the entire period on appeal.  In that regard, the Veteran did not demonstrate the symptoms associated with higher ratings, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  In fact, the 2015 examiner only noted symptoms commiserate with the lesser 10 percent rating.  Indeed, while the Veteran indicated that he prefers to be alone, he was able to maintain a healthy marriage throughout the appeal and noted various other relationships including with his father (prior to his passing), his brother, his granddaughter, and his comrades.  Moreover, the symptoms the Veteran described to the VA examiners, including avoidance, occasional depression, and chronic sleep impairment, are contemplated by the 30 percent rating criteria.  Although some of the Veteran's symptoms are not specifically enumerated in those criteria, including his hyperarousal and irritability, the Board finds that, based on the Veteran's overall mental health picture as evidenced during the VA examinations and while receiving mental health treatment, they were in keeping with a 30 percent rating.

The Board has considered the lay assertions from the Veteran and his wife as to his symptomatology and the severity of his condition, but, to the extent he believes he is entitled to a higher rating, concludes that the findings during medical evaluation are more probative than the lay assertions to that effect.  While the Veteran has received extensive VA treatment during the course of the appeal, the findings on those visits are consistent with the rating currently assigned and with the findings on VA examinations.  As such, the Board has relied heavily on VA examinations, which  
duly considered the Veteran's subjective symptoms, but nonetheless recorded mental status examinations showing limitation of function that more nearly approximate the criteria for a 30 percent evaluation.  

Accordingly, the preponderance of the evidence is against the Veteran's claim, and an evaluation in excess of 30 percent for PTSD is denied


	B.  Peripheral Neuropathy

As an initial matter, the Board notes that the Veteran is currently assigned separate 20 percent ratings for peripheral neuropathy of his right and left lower extremities under Diagnostic Code 8521, paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a.  The Veteran's claim for an increased rating was received in September 2007.

Under Diagnostic Code 8521, a 10 percent rating is warranted for mild incomplete paralysis of the external popliteal nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the external popliteal nerve, a 30 percent rating is warranted for severe incomplete paralysis of the external popliteal nerve, and a 40 percent rating is warranted for complete paralysis of the external popliteal nerve.  When there is complete paralysis, the foot drops, there is a slight droop of the first phalanges of all of the toes, the foot cannot dorsiflex, there is a loss of extension (dorsal flexion) of the proximal phalanges of the toes, there is a loss of abduction of the foot, adduction is weakened, and anesthesia covers the entire dorsum of the foot and toes.  The same evaluations are assigned for incomplete paralysis of the internal popliteal nerve (tibial) under Diagnostic Code 8524, which would also potentially contemplate the sural nerve.  Complete paralysis of the internal popliteal nerve is shown when plantar flexion is lost; frank adduction of foot is impossible; flexion and separation of toes is abolished; no muscle in sole can move; in lesions of nerve high in popliteal fossa, plantar flexion of foot is lost.  




The words "mild," "moderate" and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis," where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When peripheral nerve involvement is wholly sensory, the rating should be for the mild  or, at most, the moderate degree.  Id.  However, 38 C.F.R. § 4.123 provides that a rating for moderately severe incomplete paralysis may be assigned for neuritis that is not characterized by organic changes, if there is sciatic nerve involvement.

The Veteran was afforded a VA examination in connection with his claim in October 2008, at which time he described numbness, weakness, and fatigue in      his bilateral lower extremities since 2006.  His sensation was slightly decreased to fine touch.  The examiner noted that electromyography (EMG)/nerve conduction velocity studies indicated a worsening of sensorimotor polyneuropathy since those obtained in conjunction with the initial grant of service-connection in August 2004.  Specifically, "the left sural sensory conduction evoked no response.  The sensory conductions in the right sural nerve and the right and left median nerves were slowed with reduced amplitudes of the evoked responses."  

The Veteran was afforded another VA contract examination in April 2010, at which time he described having numbness in his feet.  The Veteran had decreased light and sharp touch sensation below the midcalf bilaterally, and absent vibratory sensation in the ankles and feet bilaterally.  Full muscle strength was noted with weak patellar and Achilles reflexes.  Ultimately, upon review of bilateral EMG   and nerve conduction tests of the lower extremities, the examiner opined that the Veteran's peripheral neuropathy of the lower extremities was characterized by moderately severe peripheral neuropathy.




The Veteran was afforded a third VA examination in June 2011, and described numbness, piercing pins-and-needle pain, and swelling of his feet.  He indicated   the use of compression stockings and reported extremely poor sensation in his    feet.  Motor strength testing showed symmetrical strength in the lower extremities.  Further testing revealed decreased sensation to pinprick, light, and vibratory touch.  The Veteran was noted to have a normal gait.

A fourth examination was performed in February 2014, at which the Veteran reported severe intermittent pain, severe paresthesias, and severe numbness in his bilateral lower extremities.  Upon physical examination, muscle strength testing indicated full strength in the Veteran's knees and ankles.  Deep tendon reflexes were decreased.  Sensation in both lower extremities was normal in the knee and thigh, decreased in the ankle and lower leg, and absent completely in the foot and toes.  Vibration sensation was also decreased.  The examiner noted there was no muscle atrophy.  Ultimately, the examiner found that the Veteran's peripheral neuropathy of the lower extremities was characterized by moderately severe incomplete paralysis of the sciatic nerve bilaterally.

After review of the evidence of record, the Board finds that for the period prior      to February 7, 2014, a rating in excess of 20 percent is not warranted.  While the Veteran's neuropathy of the sural nerve and common peroneal nerve has been described as moderately severe, Diagnostic Codes 8521 and 8524 pertinent to those nerves evaluate mild, moderate, and severe only.  Thus, the question is whether the Veteran's symptomatology more nearly approximates the criteria for moderate incomplete paralysis or severe incomplete paralysis.  

The evidence during the period prior to February 7, 2014 reflects symptomatology that is largely sensory in nature.  In this regard, motor strength was normal, reflexes were decreased but not absent, and his gait was normal.  The 2010 nerve conduction studies of the peroneal nerve revealed moderate reduction in the amplitude of the evoked response.  Such findings more nearly approximate moderate incomplete 
paralysis rather than severe incomplete paralysis.  Accordingly, evaluations in excess of 20 percent are not warranted for the period of the claim prior to February 7, 2014.  38 C.F.R. § 4.7.  

On the February 7, 2014 VA examination, for the first time the sciatic nerve was noted as being involved.  Neuropathy of the sciatic nerve is rated under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve, a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, and an 80 percent rating is warranted for complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The prior examinations and neurological testing have indicated that the Veteran's neuropathy affected the sural nerve and common peroneal (external popliteal) nerve.  The basis for the 2014 VA examiner's conclusion that the sciatic nerve    was involved is unclear.  However, the Board will resolve all doubt in favor of the Veteran and will apply Diagnostic Code 8520 from the date of the VA examination. The Veteran is not prejudiced by the change in Diagnostic Code as it affords him the opportunity for a higher schedular rating than is available under the other lower extremity neuropathy diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).

The 2014 VA examination noted findings of severe paresthesias and/or dysesthesias, severe intermittent pain, and severe numbness in both lower extremities.  There was bilateral decreased deep tendon reflexes, decreased sensation to touch in the lower leg, absent sensation in the foot and toes, and decreased vibration sensation in the both lower extremities.  However, motor strength was full and he had no muscle atrophy.  The examiner indicated the incomplete paralysis was moderately severe.  After resolving reasonable doubt       in the Veteran's favor, a rating of 40 percent, but no higher is more closely approximated from February 7, 2014.  A higher rating is not warranted as the Veteran has full strength and no atrophy in the lower extremities to suggest severe incomplete paralysis or complete paralysis of the sciatic nerve. 

To the extent that the Veteran believes he is entitled to a higher disability ratings than presently assigned, the Board notes that it has considered his assertions regarding the severity of the symptoms he has experienced as a result of the peripheral neuropathy in his lower extremities, including burning, tingling, numbness, and severe pain, in determining the appropriate disability evaluation.  However, the Board finds that     the clinical evidence of record is of the greatest probative value as to the level of impairment.  

In summary, the Board finds that prior to February 7, 2014 evaluations in excess of 20 percent for the Veteran's bilateral lower extremity peripheral neuropathy are not warranted, but that the Veteran is entitled to ratings of 40 percent, but no higher, for peripheral neuropathy of the right and left lower extremities from that date. 


	C.  Other Considerations

The Board has also considered whether the Veteran's peripheral neuropathy of the right and left lower extremities and his PTSD present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral of any of those disabilities to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such  an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the applicable rating criteria for those disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  With respect to his claim for an increased rating  for PTSD, the Board also notes that it has considered all psychiatric symptomology  in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  In short, the Veteran's disability picture  is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral of his increased rating claims for extraschedular consideration is not warranted. 

As a final matter, the Board notes that the Veteran is 100 percent service connected and was denied a total disability rating based on unemployability (TDIU) in March 2014.  The Veteran has not appealed that decision.  Additionally, the Board notes   that the Veteran retired during the course of this appeal after working for the same company for over 30 years due to age or eligibility.  While the Veteran did express that his PTSD symptoms were interfering with his employment, the 2008, 2011, and 2015 VA PTSD examiners noted that his PTSD does not result in total occupational impairment.  Moreover, a February 2014 examiner found, when considering all of the Veteran's service-connected disabilities save PTSD, that the Veteran was capable of working in a sedentary work environment.  In light of these facts, further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.

In reaching the above conclusions the Board has considered, and with assignment  of 40 percent ratings for peripheral neuropathy of the Veteran's lower extremities, has applied, the benefit of the doubt doctrine.  As to the remaining aspects of the claims, however, the preponderance of the evidence is against them and the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.




ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.

For the period prior to February 7, 2014, entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied. 

For the period prior to February 7, 2014, entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.

From February 7, 2014, entitlement to a rating of 40 percent for right lower extremity peripheral neuropathy is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

From February 7, 2014, entitlement to a rating of 40 percent for left lower extremity peripheral neuropathy is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


